Exhibit 10.3

 

AMENDMENT NO. 2 TO AGREEMENT AND PLAN OF REORGANIZATION

 

AMENDMENT NO. 2 TO THE AGREEMENT AND PLAN OF REORGANIZATION (this “Amendment”)
made effective as of August 13, 2012 by and between AFH Holding and Advisory,
LLC (“AFH”), Targeted Medical Pharma, Inc. (“Targeted”), William E. Shell, MD
(“Shell”), the Estate of Elizabeth Charavustra (the “Estate”) and Kim Giffoni
(“Giffoni”).

 

WITNESSETH:

 

WHEREAS, AFH Acquisition III, Inc. (“AFH III”), AFH, Targeted, TMP Merger Sub,
Inc. (“TMP Sub”), AFH Merger Sub, Inc. (“AFH Merger Sub”), Shell, Elizabeth
Charavustra and Giffoni entered into an Agreement and Plan of Reorganization,
dated as of January 31, 2011, and amended as of October 17, 2011 (hereinafter
the “Merger Agreement”);

 

WHEREAS, pursuant to the Merger Agreement, AFH III, TMP Sub and AFH Merger Sub
ceased to exist upon the consummation of the Merger.

 

NOW, THEREFORE, the parties hereto agree to amend the Merger Agreement as
follows, effective as of the date hereof:

 

1. All capitalized terms used and not defined herein shall have the meanings
ascribed thereto in the Merger Agreement.

 

2. Section 3.01 shall be deleted in its entirety.

 

The parties hereby agree that except as specifically provided in and modified by
this Amendment, the Merger Agreement is in all other respects hereby ratified
and confirmed and references to the Merger Agreement shall be deemed to refer to
the Merger Agreement as modified by this Amendment.

 

 *        *        *        *        *

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first written above.

 

 

  AFH HOLDING AND ADVISORY, LLC           By:  /s/ Amir F. Heshmatpour     Name:
Amir F. Heshmatpour
Title: Managing Partner               TARGETED MEDICAL PHARMA, INC.            
  By: /s/ William E. Shell     Name: William E. Shell, MD
Title: Chief Executive Officer               /s/ William E. Shell   William E.
Shell, MD               The Estate of Elizabeth Charuvastra               By:
/s/ William E. Shell     Name: William E. Shell, MD
Title: Executor               /s/ Kim Giffoni   Kim Giffoni

 

 

 

 